IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Nomination Petition of                 :
Tonya Bah as Candidate for the                :
Democratic Party’s Nomination for the         :
Office of City Council                        :
                                              :    No. 381 C.D. 2019
Appeal of: Tonya Bah                          :


                             AMENDMENT ORDER

             AND NOW, this 31st day of July, 2019, the Court’s opinion in
the above matter, filed April 16, 2019, is amended to reflect the following
addition:
             OPINION1
             BY JUDGE COVEY
             1
               “A reported opinion of a single judge filed after October 1, 2013, in
             an election law matter may be cited as binding precedent in an
             election law matter only.” Section 414(d) of the Commonwealth
             Court Internal Operating Procedures, 210 Pa. Code § 69.414(d).


             In all other respects, the opinion and order shall remain in effect.

             It is hereby ORDERED that the above-captioned opinion filed
April 16, 2019, shall be designated OPINION rather than MEMORANDUM
OPINION, and it shall be reported.


                                           ___________________________
                                           ANNE E. COVEY, Judge